Citation Nr: 1114890	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for anemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  He had additional Reserves service from July 1973 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2004, September 2005, and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the February 2004 rating decision the RO denied service connection for prostate cancer.  In the September 2005 rating decision the RO denied service connection for anemia.  Lastly, in the June 2006 rating decision the RO denied service connection for diabetes mellitus.

The Veteran appeared and testified at a formal RO hearing in November 2007.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for anemia, to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Based on available records, and providing the Veteran the benefit of the doubt, the Veteran served with units that were assigned or rotated near the demilitarized zone (DMZ) in Korea between November 1969 and August 1971 and is presumed to have been in contact with herbicide agents.

3.  The Veteran was diagnosed with adenocarcinoma of the left prostate in April 2003.

4.  The Veteran was diagnosed with diabetes mellitus 2005.


CONCLUSION OF LAW

1.  Prostate cancer is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Diabetes mellitus, Type II, is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claims for service connection for prostate cancer and diabetes mellitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  In addition, the Department of Defense (DoD) has determined that Agent Orange was used along the Korean DMZ from April 1968 to July 1969; veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents.

The VA in Federal Register, Vol. 76, No. 16, published January 25, 2011, revised the presumed exposure period (April 1, 1969 to July 31, 1969) for Veteran's who served with certain units in Korea.  As such, under the final regulation published January 25, 2011, VA will presume herbicide exposure for any Veteran who served between April 1, 1968, and Aug. 31, 1971, in a unit determined by VA and the Department of Defense (DoD) to have operated in an area in or near the Korean DMZ in which herbicides were applied.  The rule has an effective date of February 24, 2011, and applies to any claims pending before the Board beginning February 24, 2011, such as this case.

The Department of Defense (DoD) has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Exposure is conceded to herbicides on a factual basis if a veteran alleges service along the DMZ in Korea, and was assigned to one of the units shown in the table below between April 1968 and August 1971.  The specific units, as listed in M21-1MR, Part VI, 2.B.6.b:

The Secretary of Defense has identified specific units that were assigned or rotated to areas near the DMZ where herbicides were used between April 1968 and August 1971.  These units, including any Field Artillery, Signal, and Engineer support personnel attached, are shown in the table below.

Combat Brigade of the 2nd Infantry Division
Division Reaction Force
3rd Brigade of the 7th Infantry Division
1st Battalion, 38th Infantry
4th Squadron, 7th Cavalry, Counter Agent Company
1st Battalion, 17th Infantry
2nd Battalion, 38th Infantry

1st Battalion, 31st Infantry
1st Battalion, 23rd Infantry

1st Battalion, 32nd Infantry
2nd Battalion, 23rd Infantry

2nd Battalion, 10th Cavalry
3rd Battalion, 23rd Infantry

2nd Battalion, 17th Infantry
2nd Battalion, 31st Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry Division.

2nd Battalion, 31st Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry Division.
3rd Battalion, 32nd Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry.

2nd Battalion, 32nd Infantry
1st Battalion, 9th Infantry

3rd Battalion, 32nd Infantry

Note: Service records may show assignment to either the 2nd or the 7th Infantry.
2nd Battalion, 9th Infantry

13th Engineer Combat Battalion
1st Battalion, 72nd Armor

1st Battalion, 73rd Armor
2nd Battalion, 72nd Armor


1st Battalion, 12th Artillery


1st Battalion, 15th Artillery


7th Battalion, 17th Artillery


5th Battalion, 38th Artillery


6th Battalion, 37th Artillery


Other Qualifying Assignments
United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA)
Crew of the USS Pueblo
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include prostate cancer and Type II diabetes mellitus) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

Initially, the Board notes that the not all of the Veteran's personnel records, including duty assignments during his period of active duty, are available.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a November 2003 statement, the Veteran noted that he served with the 2nd Infantry Division in Korea from 1969 to 1970 and performed several missions along the DMZ.  He also stated that he was assigned to HCC Camp Howze in Korea and that he was called upon to assist the line units with their maintenance, including repairing and retrieving disabled vehicles in support of the 1st 38th Infantry and the 1st 9th Infantry.  He reported that support groups were often required to keep the perimeter of the base camp clear of undergrowth.

The Veteran also submitted a statement from E.A., a serviceman who noted he served with the 2nd Infantry Division in Korea in 1969-1970, and that his unit was the 1st 38th Infantry stationed in the DMZ.  He averred that the Veteran was attached to his unit as a maintenance personnel and was assigned to the detail team that cleared obstacles along the DMZ.

During his formal RO hearing in November 2007, the Veteran testified that he served in Korea from November 1969 to December 1971 (19700.  In an April 2008 statement, he noted that he arrived roughly three months after the last official spraying in July.  He also noted he saw "ROC" soldiers spraying around his compound with back pack sprayers.

In September 2009, the VA rendered a memorandum of unavailability of federal records for the Veteran, and noted that the National Personnel Records Center (NPRC) noted that it had no personnel records for the Veteran which showed location, unit of assignment and time along the DMZ in Korea.

In response, in September 2009, the Veteran submitted a "Special Orders" appointment/promotion sheet from July 1970 which showed that the Veteran was assigned to HHC 2d Inf. Div.

The Veteran's DD 214 notes he was last assigned to the HHC 1st BN 7th INF, and that he had one year and 11 months of foreign service.  His military occupational specialty was automotive maintenance.

Although there are no personnel records pertaining to the Veteran's unit history and locations, there is a Health Record Abstract of Service which noted that he was with the HHC 2d Inf Div and the HHC 1/7 (the latter in February 1971).  Service treatment records show that the Veteran was with the HHC 2d Inf Div from at least May to September 1969 and that he was with HCC 1/7 in November 1971.

A laboratory report from Lexington Medical Center from April 2003 noted that a biopsy from the Veteran's left prostate showed adenocarcinoma.  In June 2003, he underwent a pelvic lymph node dissection and a radical retrograde prostatectomy.  He did not receive radiation therapy.

A VA treatment record from December 2005 noted that the Veteran had new onset Type II diabetes.  He was noted to have central obesity.  He was also instructed to watch his diet and avoid sweets.

Available evidence shows the Veteran was treated for prostate cancer and has a diagnosis of diabetes mellitus, both of which are presumptive herbicide exposure diseases under 38 C.F.R. § 3.309(e).

The Board notes that service records show that the Veteran served with the 2nd Infantry Division, and was assigned to HHC for at least a part of the time he was stationed in South Korea.  However, the VA cannot find personnel records for the Veteran's active duty service which show his unit assignment history.  The Veteran, in sworn testimony and through written statements, declares that he acted in support of the 1st Battalion, 38th Infantry and the 1st Battalion, 9th Infantry during his service in Korea and that he served along the DMZ in this service.  The Veteran additionally submitted a statement from a fellow soldier who stated that the Veteran serving as a maintenance personnel along the DMZ in support of his unit (1st Battalion, 38th Infantry).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.

If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.

Here, the Board finds that the Veteran is credible in describing his activities and the units he supported during his time with the 2nd Infantry Division in South Korea.  The Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule in this case as the Veteran's unit assignments were not available.  In affording the Veteran the benefit of the doubt that he did support the Combat Brigades he and his fellow serviceman state that he supported, the Veteran is presumed to have come into contact with herbicides (to include Agent Orange).  As the Veteran is presumed to have exposure to herbicides, and he currently is seeking service connection for two diseases that are noted to be presumptive herbicide exposure disease, his claims for service connection for prostate cancer and diabetes mellitus are warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, and has determined that the doctrine is applicable in the instant appeal, and service connections should be granted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides is granted.

Entitlement to service connection for diabetes mellitus, Type II, to include as due to exposure to herbicides is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran contends that his anemia is a result of exposure to herbicides in South Korea along the DMZ.  Anemia is not a presumptive herbicide exposure disease.  The Veteran has also noted in the claims file that he developed anemia around the time he was treated for his prostate cancer.  As the Veteran has made this association, the Board will also consider his claim for service connection for anemia to also include as due to treatment for prostate cancer.  As such, on remand, the Veteran should be provided with secondary service connection notice.  

There is a medical record from July 2003 that notes that around the time the Veteran underwent a radical prostatectomy (preoperatively) he was found to be anemic and have hemoglobin around 10.  He was assessed as having anemia possibly from gastrointestinal blood loss.  He was also scheduled for a colonoscopy on this visit.  As the Veteran alleges that his anemia may be due to herbicide exposure (for which exposure is being conceded in this decision) or due to his prostate cancer, he should be afforded a VA nexus examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).

2.  The Veteran should be afforded a VA examination, conducted by an physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.

Following review of the claims file and an examination of the Veteran, the examiner should opine as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran's anemia is a result of service.  Additionally, the examiner should opine as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any current anemia/anemic disorder is (1) the result of exposure to herbicides, or (2) is due to or aggravated (beyond the natural progression of the disease) by the Veteran's prostate cancer/treatment for prostate cancer.  

Opinions should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the service connection claims should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


